DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 Withdrawn Rejections:
Applicant's amendments and arguments filed on 03/05/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

	Claims 13-31 are pending, claims 13-26 and 29-31 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 29-31 introduces new matter as the claim recites the limitation: " surfactant consisting of lutein, zeaxanthin, selenium”. There is no . 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29-30 recites surfactant consisting of lutein, zeaxanthin, selenium, or a combination therefore. However, lutein, zeaxanthin and selenium are well recognized as 
Since there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06 II.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rabinovich-Guilatt et al. (US20080025941) in view of Ketelson et al. (US20110136912) and Lee et al. (US20080299206).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Rabinovich-Guilatt et al. teaches ophthalmic emulsions being useful for eye care or for the treatment of eye conditions (abstract). The oil-in-water emulsion according to the invention comprises: a) an oil phase, b) 0.0005% to 0.1 % w/w preferably 0.001 to 0.02% w/w of a composition of ammonium halides according to the invention, as described here above, to the weight of the emulsion c) surfactants, d) optionally antioxidants, isotonicity, viscosifying, pH adjusting, buffering, preservative, solubilizers, chelating or thickener agents, e) water  (page 3, [0051-0056]). The eye disease includes degenerative disease of the retina (macular degeneration) (page 3, [0049]). According to a preferred embodiment, the emulsion of the invention includes MCT and a composition of the invention including at least one ammonium halide as here above described; advantageously, this emulsion further comprises an isotonicity agent such as for example glycerol, mannitol, sorbitol, sodium chloride; tyloxapol, optionally poloxamer; optionally at least one buffering agent such as for example citrate, phosphate, tris, borate, acetate, carbonate, borate-polyol complexes, histidine, castor oil or mineral oil, in weight by weight of the emulsion (page 3, [0059-0060]). The emulsion includes surfactant such as sorbitan monolaurate (page 4, [0061]). In another embodiment, the emulsion includes active agent such as antioxidant lutein, vitamins (page 4, [0064]). The emulsion is stable (page 1, [0009]; page 3, [0047]). The emulsion optionally includes alpha-tocopherol (page 4, [0062]). In one embodiment, ammonium halide is benzalkonium chloride (page 3, [0041]). The ophthalmic emulsion is applied to the eye (claim 20). This teaches applicant’s claim 26. 
	Ketelson et al. teaches an ophthalmic emulsion with a unique combination of ingredients that promotes the stability of small oil droplets within the emulsion (abstract). The ophthalmic emulsion includes the following: water forming an aqueous phase; oil forming an oil phase; a hydrophilic surfactant; a hydrophobic surfactant; a charged phospholipid; borate; and a mucoadhesive polymer (page 1, [0012]). The emulsion of the present invention is an oil in water emulsion. The oil can be any of numerous mineral, vegetable, and synthetic substances and/or animal and vegetable fats or any combination of oils. The oil phase can comprise, if desired a liquid hydrocarbon, such as a mineral oil, paraffin oils, petrolatum or hydrocarbon oils. Mineral oil is particularly preferred. The oil is typically at least 0.01 w/v% to 3 w/v%(page 2, [0017]). The concentration of emulsifying surfactant in the emulsion is often selected in the range of from 0.1 to 10% w/v, and in many instances from 0.5 to 5%
w/v %. One particularly preferred hydrophilic surfactant is polyoxyethylene-40-stearate (Polyoxyl (40) stearate; page 2, [0018, 0021]; page 5, [0046]). The emulsions of the boric acid, salts of boric acid, other pharmaceutically acceptable borates, and combinations thereof. The following borates are particularly preferred: boric acid, sodium borate. The polyols can be linear or cyclic, substituted or unsubstituted, or mixtures thereof, so long as the resultant complex is water soluble and pharmaceutically acceptable. Examples of such compounds include: sugars, sugar alcohols, sugar acids and uronic acids. Preferred polyols are sugars, sugar alcohols and sugar acids, including, but not limited to: mannitol, glycerin, xylitol and sorbitol (page 3, [0031-0032]). The compositions of the present invention typically include a preservative. Potential preservatives include, without limitation, hydrogen peroxide, chlorine containing preservatives such as benzalkonium chloride or others (page 3, [0034]). The emulsion of the present invention can include any of a multitude of ophthalmic therapeutic agent and deliver actives vitamin E, tocopherols, beta-carotene and combinations therefore, at an amount of 0.005 to 2.0 w/v% (page 3, [0038-0040]). The composition also include pH adjusting agent such as sodium hydroxide and hydrochloric acid (page 5, [0041, 0046]).Typically the emulsion is provided in an eye dropper such that an individual may instill one, two or more drops into one or both of their eyes on a regular or as needed basis (page 4, [0044]).
Lee teaches ophthalmic formulations comprising an oil selected from the group consisting of sweet almond oil, apricot seed, oil, borage oil, canola oil, coconut oil, com oil, cotton seed oil, fish oil, jojoba bean oil, lard oil, boiled linseed oil, Macadamia nut oil, medium chain triglycerides (Crodamol GTCC), mineral oil, olive oil, peanut oil, 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Rabinovich-Guilatt et al. is that Rabinovich-Guilatt et al.   do not expressly teach amount of antioxidant in claim 14, fish oil in claim 17. This deficiency in Rabinovich-Guilatt et al.  is cured by the teachings of Ketelson et al. and Lee.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rabinovich-Guilatt et al., as suggested by Ketelson et al. and Lee,  and produce the instant invention
Regarding claim 13, 15-16, 19, Rabinovich-Guilatt et al. teaches a stable ophthalmic O/W emulsions comprising oil such as castor oil or mineral oil, surfactant sorbitan monolaurate and lutein.
One of ordinary skill in the art would have been motivated to have 0.0003 to 0.03% of antioxidant lutein because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Ketelson et al. teaches amount of antioxidant beta-carotene from 0.005 to 2.0 w/v% in ophthalmic 
One of ordinary skill in the art would have been motivated to include fish oil as oil in emulsion because fish oil is a suitable oil in ophthalmic formulation. MPEP 2144.07. Since Lee teaches fish oil in ophthalmic formulation, it is obvious for one of ordinary skill in the art to include fish oil as oil in emulsion and produce instant claimed invention with reasonable expectation of success.
Regarding claim 18, Rabinovich-Guilatt et al. teaches mineral oil encompassing white mineral oil as common mineral oil. Furthermore, Ketelson et al. teaches paraffin oil (liquid paraffin) as suitable oil in ophthalmic emulsion.
Regarding claim 20, Rabinovich-Guilatt et al. teaches pH adjusting agent, in view of Ketelson et al. teaches sodium hydroxide and hydrochloric acid as suitable pH adjusting agent in ophthalmic emulsion, it is obvious to have sodium hydroxide or hydrochloric acid as pH adjusting agnet. MPEP 2144.07.
Regarding claim 21, Rabinovich-Guilatt et al. teaches buffer acetate that includes equivalent acetic acid in solution. Furthermore, acetate includes sodium acetate as common acetate.
Regarding claim 22, Rabinovich-Guilatt et al. teaches isotonicity agent such as for example glycerol, mannitol, sorbitol, sodium chloride.
Regarding claim 23, Rabinovich-Guilatt et al. teaches benzalkonium chloride, borate and acetate that encompassing sodium borate and sodium acetate as common one.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue there is no teaching of amended claim.
In view of this argument: This is no persuasive. This argument is moot since new ground of 103 rejection teaches each limitation of applicant’s claimed invention.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 13-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16636305  in view of Rabinovich-Guilatt et al., Ketelson et al. (US20110136912) and Lee et al. (US20080299206). The reference application teaches ophthalmic formulation comprising antioxidant in view of Ketelson et al. and Lee et al. teaches emulsion and oil, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection.

Claims 13-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16618142  in view of Rabinovich-Guilatt et al., Ketelson et al. (US20110136912) and Lee et al. (US20080299206).  The reference application teaches ophthalmic formulation comprising antioxidant in view of Ketelson et al. and Lee et al. teaches emulsion and oil, one artisan in the art would immediately recognize the obvious variant of instant claimed invention over copending application.
This is a provisional nonstatutory double patenting rejection.

	Response to Argument:
	Applicants argue the same as 103 rejection.
	In response to this argument: This is not persuasive. Since the argument for 103 rejection is not persuasive, the same argument for ODP is not sufficient, either. Since no TD is filed, the ODP rejections are maintained for record.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613